Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	Applicant’s preliminary amendment of 28 January 2021, in which claims 1-22 have been cancelled and new claims 23-42 have been added, is acknowledged.
Claims 23-42 are pending in the instant application.
 Claims 23-42 are examined herein.
Priority
The instant application is a Continuation of U.S. Patent Application 14/785,122, filed on 16 October 2015, now abandoned, which is a National entry of International Application PCT/US2014/034142, having an international filing date of 15 April, 2014, which claims the benefit of U.S. Provisional Patent Application No. 61/812,352, filed on 16 April, 2013 and U.S. Provisional Patent Application No. 61/883,526, filed on 27 September, 2013.
The examiner notes that that U.S. Provisional Patent Application No. 61/812,352, filed on 16 April, 2013, does not disclose treating a sleep disorder associated with TBI with at least branched chain amino acid. The priority date for the instant claims is 27 September, 2013, filing date for U.S. Provisional Patent Application No. 61/883,526.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 January 2021 (two documents) are acknowledged and considered.

Election/Restrictions
Applicants’ election without traverse of decreased wakefulness as the sleep disorder, associated with traumatic injury, to be treated; the election of subjects having a traumatic brain injury as the patient population suffering from an injury-induced sleep disturbance, to be treated; and the election of a combination of valine, leucine and isoleucine as the at least one branched chain amino acid, to be administered in the method of treatment, for initial examination, in the reply filed on 20 January 2022, is acknowledged. Claims 23-42 read on the elected species. 
Since the election was made without traverse, the requirement for restriction/election is herein maintained and is made final.
Claims 23-42 have been examined to the extent they read on the elected species and the following rejections and objections are made below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (PNAS 2010, 107 (1), 366-371, cited in PTO-892), in view of Acuna-Goycolea et al. (J. Neurosci. 2004, 24, 3013-3022, cited in PTO-892) and Karnani et al. (Neuron 2011, 72, 616-629, cited in PTO-892), in further view of Baumann (Neurol Med 2012, 14, 205-212, cited in PTO-892).
Cole et al. (PNAS 2010, 107 (1), 366-371) teach a method for orally administering to a subject suffering from brain injury a composition comprising valine, leucine and isoleucine, which are the very amino acids of instant claims 26, 33, 39. 
Cole teaches that oral administration of a composition containing a mixture of three branched chain amino acids (BCAAs) 100 mM leucine, isoleucine and valine (denoted as LIV, page 367, left column lines 9-10 under Table 1) to LFPI-injured mice (animal model for traumatic brain injury TBI) daily for 5 days, starting at 2 days after injury, which satisfies the limitation of instant claims 28, 35, 41, and continuing until 7 days after injury (page 367, left column, second paragraph) promotes cognitive improvement by restoring hippocampal function after a traumatic brain injury. 
Cole teaches (Table 1) that brain injury causes significant reduction in BCAA concentration in hippocampus. Cole teaches (page 366, right column, last sentence) that seven 
Importantly, Cole teaches (page 366, left column, last paragraph) that branched chain amino acids BCAAs are key amino acids involved in de novo glutamate synthesis, as approx. 50% of brain glutamate contains BCAA-derived nitrogen.
Thus, Cole teaches that the brain concentrations of BCAAs valine, isoleucine and leucine are significantly decreased in traumatic brain injury (TBI) patients, and that administration of valine, isoleucine and leucine restores brain BCAAs levels to normal and increases glutamate concentrations in the brain of said patients.
Cole does not teach that the composition comprising valine, isoleucine and leucine is effective to treat a sleep disorder such as decreased wakefulness in said patients suffering from traumatic brain injury, as in the instant claims.
Cole does not teach that orexin neuron activation is restored after administration of at least one branched chain amino acid, as in instant claims 25, 32, 38.
Cole does not teach that the composition comprising valine, isoleucine and leucine is administered to the subject prior to sleep, as in instant claims 27, 34, 40, or is administered for at least 10 consecutive days, as in instant claims 29, 36, 42. 


Karnani et al. (Neuron 2011, 72, 616-629) teach (Abstract) that dietary amino acids directly activate hypothalamic orexin/hypocretin neurons which regulate wakefulness.

Baumann (Neurol Med 2012, 14, 205-212) teaches that sleep-wake disturbances are common after traumatic brain injury (page 206, right column, last paragraph, page 207, first paragraph) and are present in 72% of the population suffering from TBI, the most prevalent sleep-wake disturbance following TBI being impaired daytime vigilance (excessive daytime sleepiness in 55%).

It would have been obvious to a person of ordinary skill in the art to combine the teachings of Cole, Baumann, Acuna-Goycolea and Karnani to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer a composition comprising valine, leucine and isoleucine to a subject suffering from traumatic brain injury and comorbid sleep disorder, because Cole teaches the very composition comprising valine, leucine and isoleucine being administered to subjects suffering from traumatic brain injury (TBI) to treat TBI, and Baumann teaches that sleep-wake disturbances are common after traumatic brain injury, with decreased wakefulness (impaired daytime vigilance, or excessive daytime sleepiness) being the most prevalent sleep-wake disturbance following TBI. Thus, the person of ordinary skill in the art would have administered a composition comprising valine, leucine and isoleucine to a 
Further, the person of ordinary skill in the art would have evaluated the effect of valine, leucine and isoleucine on wakefulness in said patients suffering from TBI, because 
Cole teaches that TBI causes significant reduction in the concentration of branched chain amino acid BCAAs valine, leucine and isoleucine in the brain, which is restored upon administration of valine, leucine and isoleucine to TBI patients, 
Cole teaches that BCAAs are key amino acids involved in de novo glutamate synthesis, as approx. 50% of brain glutamate contains BCAA-derived nitrogen, 
Acuna-Goycolea teaches that glutamate input to orexin neurons regulates wakefulness and glutamatergic interneurons play a role in the positive feedback recruitment of orexin on orexin neurons, and 
Karnani teaches that dietary amino acids directly activate hypothalamic orexin/hypocretin neurons which regulate wakefulness.
Thus the person of ordinary skill would have reasonably expected that administration of a composition comprising valine, leucine and isoleucine to subjects suffering from traumatic brain injury, which is taught by Cole to result in increased brain glutamate, will contribute to orexin neuron activation, as in instant claims 25, 32, 38, which correlates with an increase in wakefulness in said subjects. Even though Cole does not specifically teach that the composition comprising valine, leucine and isoleucine restores orexin neuron activation in the subject, as in instant claims 25, 32, 38, the ability to restore orexin neuron activation by increasing brain 
The person of ordinary skill in the art would have been motivated to optimize the duration of treatment (beyond the duration of treatment of 5 days reported by Cole), as in instant claims 29, 36, 42, and the time of administration, prior to sleep, as in instant claims 27, 34, 40, because determining the duration of treatment and the time of administration of active ingredients in order to achieve optimum therapeutic effect is considered routine and well within the skill of the artisan.
 	As such, claims 23-42 are rejected as prima facie obvious.

Conclusion
Claims 23-42 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/IRINA NEAGU/Primary Examiner, Art Unit 1627